MEMORANDUM **
Jesus Octavio Cazarez-Castro appeals from his guilty-plea conviction and 42-month sentence imposed for illegal reentry after deportation, in violation of 8 U.S.C. § 1326.
*813Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Cazarez-Castro’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Cazarez-Castro has filed a pro se supplemental brief to which the government has not filed a response.
Because our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Cazarez-Castro waived his right to appeal, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw, contained in the Anders brief, is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*813ed by 9th Cir. R. 36-3.